Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,916,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application define an invention that is merely an obvious variation of the invention claimed in the patent for the following reasons. Comparing the subject matters of the two documents, it is clear that all the elements of the application claims are to be found in the patent claims. The difference is the claims of the patent comprise many more elements and much more specific than the application claims. Therefore, the claims of the patent in effect represent a species of the generic invention of the application claims, thus the claims of the present application are anticipated by the patent claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 24-26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US 9,898,250).
As to claim 25, Williams teaches a method of controlling a server 112, the method comprising: in response to receiving, from an electronic device,110b, a first signal corresponding to a first user voice,1010, identifying whether the first user voice includes trigger information (wakeword/indicator 1012), for a voice control function of the electronic device; based on identifying that the first user voice includes the trigger information, transmitting, to an audio device, 20, a first control command, 1020, for reducing an audio output level, 1022/1530, of the audio device; in response to receiving after transmitting the control command for reducing the audio output level, from the electronic device, a second signal corresponding to a second user voice 1516, identifying whether the second user voice includes a second control command (1520/1522), for controlling an operation of another electronic device (Figs.5A-5G, 18) ; and based on the identifying that the second user voice includes the second control command, transmit to the another electronic device the second control command 1532, and to the audio device a third control command for increasing the audio output level (Fig.14C) of the audio device (Pars.117-118 (Col.26).

    PNG
    media_image1.png
    429
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    608
    media_image2.png
    Greyscale

	As to claim 26, Williams teaches transmitting to the audio device the third control command when a predetermined period of time (duration) passes after transmitting the control command for reducing the audio output level (Fig.14A, 1414).
	As to claim 28, Williams teaches wherein the electronic device comprises a speaker, and the method further comprises, based on receiving the first signal corresponding the first user voice including the trigger information while the speaker outputs an audio signal, and it is inherent in Williams system that if the electronic device is determined to be the output device, its audio output level, just like the other output devices, is lowered for the duration of the voice input (Figs.10A-10B, #1016; Pars.139-141).
	Regarding claims 21-22 and 24, the corresponding server comprising a processor configure to perform the steps addressed in the above claims is analogous and therefore rejected as being anticipated by Williams et al. for the foregoing reasons.
Allowable Subject Matter
Claims 23 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claims are allowed because Williams doesn’t teach transmitting to the audio device a request for information regarding the audio output level of the audio device; receiving from the audio device the information regarding the audio output level of the audio device, based on identifying that the audio output level of the audio device included in the received information is greater than a predetermined level, transmitting to the audio device the first control command.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657